Dreyfus Bond Funds, Inc. -Dreyfus Municipal Bond Fund On October 3, 2012, Dreyfus Municipal Bond Fund, a series of Dreyfus Bond Funds, Inc. (the "Fund"), purchased 7,500 units of Unemployment Compensation Revenue Bonds Series 2012B issued by the Pennsylvania Economic Development Financing Authority (CUSIP # 70869VAZ7) (the "Bonds") at a purchase price of $114.189 per bond including a commission of 0.350% per bond. The Bonds were purchased from Bank of America, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Baird Barclays BNY Mellon Capital Markets, LLC Boenning & Scattergood BofA Merrill Lynch Citigroup Drexel Hamilton LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Loop Capital Markets M&T Securities, Inc. Morgan Keegan Morgan Stanley Piper Jaffray & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 11, 2013. These materials include additional information about the terms of the transaction.
